Clarke, J.:
The complaint is not to he commended as an artistic hit of 'pleading, nevertheless it is not. susceptible to the criticism that causes of action are improperly united. There .is but one cause of action alleged, viz., damages for breach of contract of employment by wrongful discharge by both defendants from an employment entered into with both defendants upon a promise by both defendants to pay for service a stipulated amount per week from the 3d of June, 1908, until the 1st day of March, 1909; the wrongful discharge being alleged to have occurred on the 3d of October, 1908. The plaintiff sues for §840, a sum equal to the amount he would have earned for the balance of the period if he had been permitted toperform. No other cause of action can be spelled out'of this complaint, .and it being, alleged that both of the defendants made the contract and that both breached it, they are properly made parties defendant in an action to recover damages therefor. The interlocutory judgment appealed from should be reversed, with costs and the demurrer overruled, with costs to the appellant, and the defendants, upon payment thereof and within twenty days, have leave to withdraw the demurrer and plead over. Ingraham, McLaughlin, Laughlin and Scott, JJ., concurred. Judgment reversed, - with costs, and demurrer overruled,, with costs, with leave to defendants to withdraw-demurrer and to answer on payment of costs.